Annual Report (2007) on the main aspects and basic choices of the CFSP - European Security Strategy and ESDP - The role of NATO in the security architecture of the EU (debate)
The next item is the joint debate on:
the report by Jacek Saryusz-Wolski, on behalf of the Committee on Foreign Affairs, on the annual report on the main aspects and basic choices of the Common Foreign and Security Policy (CFSP) in 2007, presented to the European Parliament in application of point G, paragraph 43 of the Interinstitutional Agreement of 17 May 2006,
the report by Karl von Wogau, on behalf of the Committee on Foreign Affairs, on the European Security Strategy and the European Security and Defence Policy (ESDP), and
the report by Ari Vatanen, on behalf of the Committee on Foreign Affairs, on the role of NATO in the security architecture of the EU.
Ladies and gentlemen, if you are not interested in following our debates, our rapporteur asks, rightly so, and for the dignity of our work, if you could please leave the Chamber in silence.
Thank you, Mr President. Indeed, I believe that the Union's foreign policy is worthy of attention.
Mr President, we have a special debate today on three major reports on foreign policy, on security and defence, and on EU-NATO relations.
Our annual report on the common foreign and security policy (CFSP) has become an important vehicle through which Parliament expresses its strategic view on EU foreign policy. In this year's report, we have decided to focus on policy making and policy shaping. We have focused on the need to establish a true dialogue with the Council on the main objectives of the EU's common foreign and security policy. We have recognised that it is in progress, namely that for the first time, the Council's report systematically refers to the resolutions adopted by the European Parliament. We are grateful: this is a real achievement. However, we have expressed also our regret that the Council does not engage in a full dialogue with the views advanced by Parliament, nor does it refer to those resolutions in operational documents as joint actions or common positions.
We expect that the Council's annual report will provide opportunities to establish a dialogue with Parliament aimed at developing a more strategic approach to the common foreign and security policy. We have reiterated the most important principles in our report which should underscore our foreign policy. In our view, the CFSP must be underpinned and guided by the values which the European Union and its Member States cherish, notably democracy, the rule of law, respect for the dignity of the human person, for human rights and for fundamental freedoms, and the promotion of peace and effective multilateralism.
We believe that the European Union can make an impact, but only if it speaks with one voice and if it is equipped with appropriate instruments like those stemming from the Lisbon Treaty and a more generous budget. We can undertake effective action only when it is legitimised by both the European and national parliaments acting at their respective levels and in accordance with their own mandates.
In order to be credible and to respond to the expectations of EU citizens - and I say this on the eve of new parliamentary elections coming soon - the CFSP must be allocated resources commensurate with the objectives and specific targets. We regret, therefore, that as in previous years, the CFSP budget is seriously under-funded.
We address horizontal and geographical issues in our report. On horizontal issues, let me just enumerate the most important ones we touched upon: first, upholding human rights and promoting peace and security in Europe's neighbourhood and at global level; second, support for effective multilateralism and respect for international law; third, the fight against terrorism; fourth, non-proliferation of weapons of mass destruction and disarmament; fifth, climate change, energy security and issues like cyber security.
In this report, we are intentionally selective. We concentrate, therefore, on some strategic and geographical priority areas such as the Western Balkans, the Middle East and the broader Middle East, South Caucasus, Africa and Asia, and obviously relations with our strategic partner, the USA, as well as relations with Russia.
This report should be seen in conjunction with, and complementary to, Parliament's more detailed reports. It should not be trying to duplicate them.
I want to thank my colleagues in the House from the different political groups for their understanding and excellent cooperation. We have tried to take most of the concerns on board, and I hope that the report will be endorsed by a handsome majority of our House.
Finally, to our partners from the Council and the Commission, I would like to say that we hope that this occasion can help us to develop a deeper strategic dialogue between Parliament, the Council and the Commission which will bring more democratic legitimacy to the hard work you are doing, Mr Solana and Mrs Ferrero-Waldner, in order to have more cooperation in our triangle.
I hope that you will treat this as a possibility to develop more synergy, to strengthen our common voice - the voice of all three actors - and to give more democratic and parliamentary legitimacy to our common goal which is: foreign policy; one voice; European Union.
Mr President, High Representative, Commissioner, this report should provide us with an opportunity to consider how far we have come with the European Union's security and defence policy, where we are now, and what part the European Parliament has to play in this.
In so doing, we must observe that there have so far been 22 deployments within the framework of the European security and defence policy, of which 16 were civilian deployments and 6 military ones. This means that a very strong emphasis has been placed on the civilian side of things. This civilian side, of course, comes complete with functional democratic control as the civilian operations under the ESDP are funded from the European budget and are therefore scrutinised by the European Parliament. There are other things that are funded from the European Union's budget that are directly linked to security policy. Examples include security research - EUR 1.3 billion over 7 years; Galileo, which we say there are security aspects to - EUR 3.4 billion; and GMES/Kopernikus, a project for which another EUR 1 billion is available. We also now have, and this is a new development, legislation in the European Parliament in the field of security and defence. We have adopted a directive of the European Parliament and of the Council on the intra-Community transfer of defence equipment and on tendering in the field of security and defence. This is an important first step along the road.
Of particular importance, however, is the information for the European Parliament. In this regard, our special committee, which also has access to secret information, is of particular importance, as are the regular discussions that we hold in this committee with the Special Representative on these subjects. I would like to take this opportunity to thank the High Representative and his colleagues for the constructive cooperation that has developed.
I shall turn now to the individual points of this report. This report calls for the European Union to define its own security interests more clearly. We always speak of the security interests of the individual countries, but we do have common security interests. The protection of our citizens within and beyond the Union, peace in our neighbourhood, the protection of our external borders, the protection of our critical infrastructures, energy security, the security of our trade routes, the security of our assets at the global level and many other things represent, in reality, individual security interests and common security interests of the European Union.
We also need to consider what the security and defence-related ambitions of the European Union actually are. The draft report states very clearly that we have no ambition to become a superpower like the United States. It is also made very clear that we must concentrate on the geographical surroundings of the European Union. Our priorities are the Balkans - the European Union's main assignments - North Africa, the frozen conflicts in the East and our contribution to resolving the conflict in Palestine. We must put our focus quite clearly on these areas.
I feel compelled to observe that, at the end of the French Presidency, the Council set very ambitious objectives, namely acquiring the ability to carry out certain operations in parallel. If that is what we want, we will need the funds to bring it about. This will involve the establishment of an autonomous and permanent headquarters in Brussels. This is a first, very clear demand from this Parliament. There was a very broad majority in favour of this in the committee. Secondly, we need to bear in mind that the 27 Member States have 2 million soldiers at their disposal. Three per cent of these soldiers should be made available to the European Union on a permanent basis. That would be 60 000 soldiers. This is why the report also calls for the Eurocorps to also be permanently assigned to the European Union. This call is aimed at the six Member States that make up the Eurocorps.
We then make clear statements about the capabilities that we need to develop. The 27 Member States of the European Union spend EUR 200 billion per annum on defence, and this EUR 200 billion must be better spent than it has been in the past. We cannot afford to re-invent the wheel 27 times and we are therefore asking you today to ensure that, in future, where the European Union's and the taxpayers' money is spent on defence, it is better spent than it was in the past. Thank you very much.
rapporteur. - Mr President, 70 years ago, Mr Chamberlain came back from Munich waving a piece of paper and saying 'peace for our time'. Well, we know how wrong he was, and we also know that wishful thinking is a deadly substitute for realism. Today, on this issue, we have to be brutally honest. The EU has been incredibly successful in peacemaking. The events of the Second World War gave birth to the EU.
I am very happy that Mr Solana is here today because finally we have this phone number for the EU. Mr Solana has this number, which Mr Kissinger asked for years ago.
But what kinds of means are we - Member States and politicians - giving to Mr Solana? That is the question.
We have a financial crisis now, which did not fall on us from the sky. It was very much self-inflicted. We are talking about the toxic assets of banks and how we have to clear them. Perhaps this is also the time to ask: what are the toxic assets and what are the obstacles to our peacemaking, our raison d'être?
We have to move on - the EU has to move on in its peacebuilding. The world is changing so fast around us. The biggest obstacle is that we simply do not have a vision. We are day-to-day politicians who are short-sighted. Immobility is our big problem. The world is changing around us, faster than we can react. What is the result of inefficient and failing security policies? Human suffering, dead bodies, mutilated people and atrocities. Even if those people do not vote for us, we have to care for them because they are our brothers and sisters in the human family.
On 2 April 1917, President Wilson said, 'a steadfast concert of peace can never be maintained except by a partnership of democratic nations'. President Wilson was awarded a Nobel Prize - which he deserved much more than Al Gore.
We in the EU do not realise what kinds of tools we have in our mosaic composition of 27 countries. That gives us a unique tool in peacemaking. Perhaps some people do not like the French, others do not like the Germans, and perhaps some people do not like the Finns, even - but I think everybody likes the Finns! - but, when we are together, 27 countries, nobody can say that they hate the EU. Therefore, the unique ability we have enables us to go to any crisis spot and be a doctor or a referee. But without the military capacity, without military credibility, we are like a dog whose bark is worse than its bite. We have idealism but we do not equip ourselves with the means to reach those targets.
Now is the time to strike while the iron is hot: Il faut battre le fer tant qu'il est chaud, as the French say. Now, Mr Obama is the new President of the United States and he values Europe - he says that we are important allies. What do we have to do? We have to get our act together.
Already, 94% of the European population is in NATO, and only 6% are outside. Why do we not use it more efficiently? We owe that to the people, because it is our duty to alleviate human suffering; it is our ethical duty and it is in our long-term interest. Only by following in the footsteps of our forefathers can we be faithful to the EU's inheritance and make the inevitable inconceivable - and that is what peacemaking means.
High Representative for the Common Foreign and Security Policy. - Mr President, thank you for inviting me once again to this important debate on the CFSP. I think that it is becoming a tradition once a year to hold this debate and I am very happy to participate. I would like to thank the three rapporteurs, Mr Saryusz-Wolski, Mr von Wogau and Mr Vatanen, for their reports. I found in them a lot of things that resonate with what we are thinking and doing. I have taken note of many of the things said in the reports and I hope very much that they will play a part in updating our thinking, with your cooperation.
Speaking today, at the beginning of 2009, at the European Parliament, reminds me of where we were 10 years ago, in 1999. That was really when we began working on ESDP. And when I look at where we are today and compare this to where we were on the day that we began to work on ESDP, a lot of progress has really been made. Nobody can fail to see what has been achieved.
As has been mentioned, more than 20 civilian and military operations are, or have been, deployed on just about every continent, from Europe to Asia, from the Middle East to Africa. Thousands of European men and women are engaged in these operations, ranging from military to police, from border guards to monitors, from judges to prosecutors, a good range of people doing good for the stability of the world.
I think this is the European way of doing things. A comprehensive approach to crisis prevention and to crisis management; a large and diversified tool box where we can take whatever is necessary; a rapid response capability; trying to be what we deserve to be, a global actor, as is asked of us by third countries. Obviously, if the Lisbon Treaty were to be ratified, and I hope it will be, we would, without any doubt, be much more effective.
I should like to thank Parliament for the support we have obtained over recent years, for the good cooperation that I have always enjoyed from you, the representatives of the citizens of the European Union. Without the engagement, without the understanding, without the support, not only of the Members of this distinguished House, but also of the citizens of the European Union through other mechanisms - their own parliaments - it would be very difficult to play the role that we try to play with the number of operations that we have and with the number of citizens of the European Union who are engaged in them.
The CFSP is more than an instrument. The CFSP relates to our values, to your values, to the values of our people. I really feel attached to these values that are represented in the core of all the 27 Member States of the European Union: human rights, the rule of law, international law and effective multilateralism; all those words and concepts are probably a constructive representation of what we are. But the CFSP also helps shape our internal cooperation among the Member States of the European Union. By working together, by acting together, we define who we are. And so the CFSP is also a way in which the European Union keeps on, every day, defining itself.
I think that what I have said will resonate with the Chairman of the Committee on Foreign Affairs. This really is what we do and what we are about: values and action and, at the same time, construction of the European Union. We act because of who we are, and who we are is shaped by our actions. I think this is an important concept to keep in mind.
The Security Strategy of 2003 was a basic document that allowed us to map the way ahead. The three reports make reference to that document. As you know, we have updated it in cooperation with the Commission and Parliament in 2008. That document does not replace the 2003 document but it certainly reinforces it and brings it up to date, incorporating the threats and challenges that we face in the world in which we are living today, from climate change to terrorism, from energy security to piracy.
Let me say a word about piracy because that relates to our youngest operation, Atalanta. I would like to underline that this is the first time that the ESDP has engaged in a maritime operation. It is quite a step forward, quite a step in the right direction to have this type of operation. This maritime operation against piracy is conducted from a European operational headquarters in the United Kingdom. It involves a significant number of countries and a significant number of third countries want to join it. I had lunch today with the Swiss Foreign Minister and they want to participate in this operation because they share our concerns on piracy. This is very important. You probably think, and I agree with you, that this offshore operation is very important but that the problems onshore need to be solved as well as the problems offshore.
Let me say a word about structures - internal structures relating to ESDP. As you know, during the last month of the French Presidency, we were working on a document to reorganise and set up something very dear to me. I tried to do it from the very beginning and we have the support to do it now, namely to develop a strategic planning capability which is, at the same time, both civilian and military. This is the modern approach to crisis management. I think that we are relatively new to these actions and because of this, we can be even more efficient, more flexible, and more able to adapt to new realities than others. And so I think that what we are doing, in having military and civilian cooperation at the strategic planning level, is very important.
I have to say, and I hope you will agree with me, that military action alone cannot solve the conflicts of today. Civilian action is not possible without a secure environment. This is the equilibrium we have to find and this is what we are seeing everywhere - in the Middle East, in Afghanistan, wherever you look. It is a very important concept of symbiosis between political, civilian and security aspects of our lives.
As has been said very eloquently by the three rapporteurs, we need capabilities. Without capabilities we only have documents, and with documents alone we do not solve conflicts.
That was stressed very much at the December European Council and I would like to thank the three rapporteurs for having made this point clearly. We have problems sometimes with force generation and this is something that is very important for you to know. Without more rapid force generation, be it police, prosecutors, or military, it will be very difficult to act at the rhythm, at the speed, that is required in crisis management.
Let me say a word about NATO-European Union relations because they are covered in the report by Mr Vatanen. As you know, we have a framework for cooperation that we call Berlin Plus. However, not all the operations that we conduct on behalf of the European Union fall within this framework, for cooperation with the North Atlantic Alliance. We still have problems, as you know, because this relationship has not been able to overcome some of the difficulties we have in really cooperating in operations with NATO that fall outside the framework of Berlin Plus. We have problems in Kosovo that have still not been resolved and we have problems in Afghanistan. I hope very much that in the run-up to the NATO summit, we will be able to resolve these problems.
Let me say a word on Afghanistan. Without any doubt, this is going to be one of the most important issues facing us in 2009. You have seen the position of President Obama on this theatre - Afghanistan-Pakistan - and the appointment of a special representative. We have to deliver and to deliver in a sensible manner. More engagement will be needed. This does not necessarily mean military engagement but we have to engage in a more efficient manner and in a more coordinated manner amongst ourselves and with others - the United States, the international community at large, the United Nations. I have had the opportunity to meet Richard Holbrooke already a couple of times, and General Petraeus. We are going to re-examine this concept in the coming weeks and it will be very good if, by that time, we are ready to respond in a constructive manner to a very important problem on which we are engaged, the European Union is engaged, the Member States are engaged, and I think we should maintain this engagement.
We could talk for hours about many other issues - energy, non-proliferation, you name it, but I think the important thing is that we have this fundamental agreement in the three reports that have been presented today on what we have been doing over the last period of time. I would like to finish and say thank you very much for your cooperation. My thanks to those who work with me more intensively on some of the specific dossiers in which we are engaged. As I said, I think how we act in the international arena on behalf of the European Union will also define who we are. At this point, it is very important that we do better because we want to be better.
Member of the Commission. - Mr President, I appreciate this opportunity to participate once again in this comprehensive debate on foreign and security policy matters.
Let me thank the authors of the three reports, which are the basis of today's debate. I would like to say that Javier Solana's services and my own worked very well together on the report on the European security strategy (ESS), and I believe that this shows in the result. The report reflects well the new security challenges the EU faces and gives a broad definition of security.
Let me first say a few words on the common foreign and security policy (CFSP). The reports before us today, and the European security strategy report, all conclude that the European Union can make a difference if everyone works together to ensure that we have a fully coherent policy, one which embraces the CFSP, the Community dimension and, of course, actions by Member States. Not only do we need to speak with one voice, but we also need to act together in a coherent and coordinated way.
This requires bringing together the best mix of EU policy instruments, from ESDP operations to conflict prevention and crisis response measures through the Instrument for Stability, development assistance, humanitarian aid, or democracy and human rights tools. Let me give you a few examples: Afghanistan, Georgia, Kosovo and Chad could show how we do this in practice.
In Afghanistan, we have given a prominent place to security sector reform and governance within our overall assistance strategy. Since 2007, the Commission has embarked on a new programme reforming the justice sector. On policing, the EUPOL mission of the Council is doing the mentoring and training on the ground, whilst the Commission supports the Afghan national police through the Law and Order Trust Fund (LOTFA). The Commission is also the main paymaster for the running costs of the Afghan police - over EUR 200 million to date since 2002.
In Georgia, additional EU post-conflict financial support is being provided. Up to now, a total of EUR 120 million - out of a EUR 500 million package from 2008 to 2010 - has been provided to the Government. This exceptional EC assistance has contributed to preventing a major humanitarian crisis.
In Kosovo, the Commission has played its role in getting the EULEX Kosovo mission staffed and equipped in time. In addition to ongoing assistance, we will this year prepare a study, which should identify means to advance Kosovo's political and socio-economic development, and its progress towards integration with the European Union.
In Chad, we have committed a total of EUR 311 million under the 10th European Development Fund. There, our goal is to contribute to the reduction of poverty and facilitate economic development. Our priorities are good governance, including the judiciary and police, infrastructure and rural development. Furthermore, we are supporting the training of 850 Chadian police by the UN mission MINURCAT through the Instrument for Stability with EUR 10 million. We are also facilitating the voluntary return of Chadian IDPs and refugees and providing EUR 30 million in humanitarian assistance.
I think this is the right approach, and it needs to be pursued systematically each time the EU is faced with a new crisis.
This flexibility in our policy mix is emphasised in the report on the European security strategy of last December and referred to in all three reports that we have before us. In the ESS report, it is rightly said that the links between internal and external EU policies have become more pronounced, which is clearly essential when we are considering issues such as energy security and climate change, or the focus on the security and development nexus and recognition of the importance of long-term poverty reduction as a means to reducing security threats.
The report recognises the need to communicate better with our citizens on all the aspects of security which are of particular concern to them so that we can maintain support for our global engagement, and emphasises that everything the EU has done in the field of security is based on our values and principles and has been linked to UN objectives. We must continue to bring this message to the people, also on issues such as terrorism, and we have to say that it is firmly founded on respect for human rights and international law.
We also recognise the role of civil society and NGOs and of women in building peace, thereby reflecting a truly European approach.
I was pleased to note that the EP report on the ESS stressed the need to further implement UN Security Council resolutions 1325 and 1820 on women and conflict.
Turning to energy, the gas crisis affecting the EU this year was unprecedented in its effect. With regard to energy security, it is clear that we have lessons to draw. For instance, the need for a functioning EU internal energy market, for interconnection and infrastructure projects, for the development of mechanisms to handle supply crises and for the EU to have a strong external energy policy is now clear, and we support this broad approach.
The report calls for a greater role for the European Union in its neighbourhood, but I shall not talk about that now.
Our relations with Russia, which have been tested lately, play an important role and have a great security impact.
The transatlantic link remains fundamental to our common security, and here we will soon be working with President Obama on issues that are of high priority.
Let me conclude with a few words on a particular element of the Commission's contribution to the EU crisis response, namely the Instrument for Stability. The first two years of the new instrument have been successful, both in terms of budget implementation, operational quality and political coordination with Council and Parliament. So far, EUR 220 million have been committed for 59 actions worldwide in 2007 and 2008, with the main share in Africa, followed by Asia and the Middle East, plus Kosovo and Georgia. Our priorities for 2009 will, as Javier Solana has already said, certainly include Afghanistan, Pakistan and the Middle East.
Let me say that we, through the Instrument for Stability, and in close cooperation with the Council secretariat, are engaged in a number of activities and are playing an increasingly important role in providing training for mission staff on procurement and financial administration and on ESDP-related training for civilian response teams. We have trained 600 police experts on civilian crisis management in line with UN training standards, so that the robustness, the flexibility and the interoperability of the EU police elements have been improved.
I would like to add - and I think it is a very important point, for instance on Afghanistan - that we also need to ensure that the terms and conditions of service for seconded staff from Member States and contracted staff are sufficiently attractive to bring forward qualified candidates in sufficient numbers to staff our missions. I think we will have to work in that direction. That means that our input into crisis management is increasingly in demand, and expectations of what the EU can deliver are high. But we will try to go and do what these expectations require from us.
Mr President, ladies and gentlemen, in relation to the annual report (2007) on the main aspects and basic choices of the common foreign and security policy, I would like to emphasise some of the important issues from the viewpoint of the Committee on Budgets. Firstly, I would like to talk about the transparency of budget expenditure on the common foreign and security policy. The practice implemented by the European Commission of carrying over to the following year unused appropriations from the common foreign and security policy chapter, which the European Commission considers to be allocated revenue, gives a certain cause for concern. The Committee on Budgets has asked the Commission to provide information on this financial practice and recommends that the issue be examined in one of the regular common foreign and security policy meetings. Secondly, I would like to discuss the transfer of appropriations between different budget chapter headings within the common foreign and security policy. Certainly, here we need to have some flexibility, in order to be able to react quickly to crises in non-EU countries. The Commission could, however, improve transparency and, hence, democratic scrutiny in the field of the common foreign and security policy, by informing Parliament of internal transfers in good time. This is particularly important because the majority of common foreign and security policy missions, such as, in particular, the European Union's monitoring mission in Georgia and EULEX in Kosovo, are politically sensitive. Thirdly, in relation to the regular common foreign and security policy meetings held pursuant to the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management, the Committee on Budgets considers that much more effective use could be made of these meetings, by assessing planned measures in the common foreign and security policy sphere and the European Union's medium and long-term strategies in non-EU countries, and also by preparing a budgetary authority position prior to the conciliation meeting. Thank you for your attention.
Mr President, I wish to thank the European Parliament's three rapporteurs - Mr Saryusz-Wolski, Mr von Wogau and Mr Vatanen - for their reports and to stress, as Mrs Ferrero-Waldner and Mr Solana did, that they are a significant contribution by Parliament to the task of developing a strong, visible and effective foreign security and defence policy. This policy must guarantee the defence of our interests in the world and protect and provide security for our citizens. It must contribute towards creating a European Union that plays its part in an effective multilateral system and, above all, Mr President, it must help to ensure that human rights and democratic values prevail in every part of the world.
I believe we can see from the Treaty of Lisbon and the news that reaches us today from the Republic of Ireland - where the polls show 60% in favour of the Treaty - and the Czech Republic - with the Czech Parliament's ratification of the Treaty - that the European Union is coming of age in terms of its foreign and security policy. Above all, this must also contribute to making our governments think in a more European way when facing crises.
I believe that the European Union has to develop its own strategic considerations - this is obvious, and it is covered in the new security strategy - but without forgetting that the transatlantic link is written into the European Union's genetic code. The United States, through the North Atlantic Treaty Organisation, has been the guarantor of Europe's security and, for the time being, there is still no alternative to this link.
Furthermore, I believe that it will only be possible to establish Europe as a 'power' if this is done by asserting itself, not against the United States, but alongside the United States, as two partners who share the same vision of the world and have a mutual respect for each other. Of course, this does not mean that the European Union has to give the United States a carte blanche: we must defend our interests and our values whenever we consider it appropriate. The United States must also learn to respect the positions of the European Union because, as the work of Mrs Ferrero-Waldner and Mr Solana assumes, we are an institution that can be respected internationally and that has significant potential as an interlocutor in every region of the world.
Mr President, it is not true of the Council, but we here in Parliament and, as a result, also the Commission, are edging towards the finishing straight for this electoral term. For that reason, I think it makes sense that we should act not merely as the accounts clerk checking the balance sheet of the European security and defence policy's progress, but in a much more fundamental capacity.
I must admit that I am absolutely torn between two ways of looking at this. I tear my hair out when we have to deal with the day-to-day necessities, when a mission is threatening to fail for want of six helicopters, when there is no political will in the various capitals or when there are splits on technology projects.
When I look at things from a historical perspective, however, everything looks different, and Mr Solana, in fact, deserves a great deal of praise in this regard. The European security and defence policy has only been in existence for around ten years, we should remember, and the document on the security strategy was only produced in 2003. On that basis, the progress made is really quite great, from a historical point of view. As a historical optimist, I choose the latter point of view in case of doubt.
The second point that I, as a social democrat, would like to address, relates to something for which neither the European Union nor NATO is responsible, but which affects us all as Europeans. It relates to developments in connection with the missile defence system in Poland and the Czech Republic. We, as social democrats, are very pleased to hear that things that we have put forward are now being implemented in connection with changes in the United States.
We have always said that it does not make sense to rush the decision on the stationing of equipment, as there is not, at this time, any threat from, for example, Iran. Hillary Clinton said last week that further decisions at the US end will be taken in the context of what happens in Iran. Joe Biden has said that it is dependent on technical capabilities and financial considerations. These are things that we welcome. We will, at least, not be the last doomed brigade left fluttering the flag of this missile defence system.
Today's debate, which is based on the three reports, proves that, contrary to what many euro-pessimists and euro sceptics claim, European defence and security policy and a European foreign policy are indeed taking more and more shape and are showing more and more signs of consistency. This has been abundantly demonstrated by the speakers before me.
I should first and foremost like to thank the three rapporteurs for the way in which they have taken the opinions of the liberal shadow rapporteurs into consideration when writing their reports. We are pleased that many of our opinions are reflected in these reports. It is a little unfortunate, in my view, that for the NATO report by Mr Vatanen, who went out of his way to take as many opinions and approaches into consideration as possible, amendments were tabled by the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group of the European Parliament at the very last minute, as if these two groups wanted to place their own stamp on the report.
We will be endorsing it nevertheless, because we believe - and this is with reference to the report - that it does highlight the right aspects and that it also shows sufficient realism. For example, it is recognised, albeit in an elegant manner, that there is definitely competition between the European Union and NATO. Things like this are usually completely ignored, even though that is just the way it is.
Secondly, the amendment put forward by Mr Duff and myself, in which we clearly set out the difficulties that are caused by the respective attitudes of Turkey, Greece and Cyprus in NATO and the European Union, has been accepted. Usually, we do not get much further than elegant allusions.
Finally, there is a plea for complementarity between the strategies of the European Union and NATO in relation to defence and security which, ladies and gentlemen, is absolutely vital.
Mr President, the liberal end of history foretold in the nineteen nineties has turned out to be a fantasy. We are entitled to feel increasingly isolated. Therefore, there is no alternative to cooperation between the European Union and NATO. There is no alternative to a greater engagement of Europe and the USA in matters of international security. Otherwise the principles of international order will de facto be dictated by Korea, Iran or the terrorists of Hamas.
Energy, raw materials, piracy and Internet security require special attention. Recently in Poland, we learned that better coordination of the rescue of hostages is also a huge problem. However, the fact that decisions are taken jointly does not mean they will be good ones. Therefore, I would not overrate the role of the Lisbon Treaty. The limitations of our effectiveness are to be found in European capitals. It is there that we should seek the political will to pursue a joint world policy, and not in procedures.
Mr President, ladies and gentlemen, it is the case that, in recent years, there has been rapid development of the European foreign and security policy. We must ensure, however, that there is equally rapid development and change in relation to threats and crises of whatever kind.
My group is opposed to glossing over our own work. For that reason, I am likewise not prepared to talk up the reports before us today. Mr Saryusz-Wolski has produced a sound report, and it is one that we will support. That said, the strategic dilemma is clear. Mr Solana, you are absolutely right. You have just told us that European cooperation must be strengthened at the strategic level. First and foremost, though, what we have to strive for, and what we need to come up with, is a common European strategy in foreign and security policy - something that we still do not have.
I say this because we are at a historic juncture. These reports - in particular that of Mr Vatanen - on NATO, limp along in the shadow of the new US Government. Mr Vatanen declined to deal with the question of nuclear disarmament - which we will be voting on once again tomorrow - in his report. So what is it that we are talking about, then?
I will turn now to Mr von Wogau's report. This report discusses a new concept: SAFE. This is a nice play on words - Synchronised Armed Forces Europe - but this concept simply does not exist. We, furthermore, do not see why we should support this, when this concept is just not on the table. Mr von Wogau has neglected to discuss human security in his report. My group insists that we, as the European Union, must clearly set out this objective in international politics. He has neglected to ensure that we speak about the peacebuilding partnership or the development of a civilian peace corps. For these reasons, I feel entitled to say that this report is completely inadequate if we believe that Europe must act now, in the coming months, from today - and that is something that became clear at the security conference in Munich.
There is a window of opportunity after the election in the United States. I do not know how long that window will stay open. As Europeans, we must now formulate our strategic interests and incorporate them into the alliance - NATO - and we must also now stipulate our definitions of security, as Mrs Ferrero-Waldner pointed out, with regard to Russia. Otherwise, what will happen is that, in a few months time, the US administration will be more forward looking than us in the European Union and will decide, in bilateral talks with Russia, on crucial security strategy positions without European power - political power, conflict-prevention power - being able to have any influence on this re-stabilisation of transatlantic security policy.
For that reason, I call on us, and on others, to truly leave behind the old mindsets of the cold war and choosing one camp over the other and sticking with it and to move on. Europe has the obligation to its citizens to create a security partnership now that brings peace, rather than the opposite.
Mr President, the reports by Mr von Wogau and Mr Vatanen are explicit and clear and push forward still further the militarisation of the European Union. The reports require the de facto transformation of the EU into a military power. Mr von Wogau's report on the European Security Strategy requires an 'integrated European Armed Force'. We do not share the view that this is the way forward. What is more, the report advocates, inter alia, an EU Operational Headquarters and a common market in defence equipment.
The von Wogau report even lends its retrospective support to the dreadfully overpriced Eurofighter programme. The report states that the Treaty of Lisbon, which 'will introduce major innovations in the field of the ESDP,' is of key importance. This is a key reason behind our opposition to the Treaty of Lisbon.
The Vatanen report calls for permanent structures of cooperation between the EU and NATO. We believe this is wrong. Each new EU military mission is problematic. NATO is not an alliance for peace - it is a prosecutor of wars, in Yugoslavia and now in Afghanistan. What wars will be next? NATO stands for the politics of war. The report labels NATO as 'the core of European security'. No! NATO stands for insecurity! A mixing together of NATO and the EU would be highly problematic, especially with regard to the two strategies.
We in the Confederal Group of the European United Left/Nordic Green Left stand for a civilian European Union and oppose NATO. What is needed is the disbandment of NATO. NATO wants to hold celebrations of its 60-year existence in Strasbourg, Baden-Baden and Kehl. I issue the call from here at the European Parliament today for protests against this NATO summit! Sixty years of NATO is sixty years too many.
As a group, we have submitted minority reports in response to the reports of Messrs von Wogau and Vatanen, and my colleagues will elaborate on the specific problems in relation to Russia. As before, we reject the missile defence system and we reject wordings in this report that make reference to Cyprus. We will therefore be voting against these two reports.
When, less than a year ago, I, along with an EP delegation, learnt about the activities of the EU police mission on the West Bank, I nursed a glimmer of hope of a Palestinian Authority actually enforcing its authority by means of an effective policing and security system. Paragraph 25 of this Saryusz-Wolski report therefore welcomes the extension of the mandate of the EU police mission in the Palestinian regions.
Meanwhile, I have very recently seen a few very unfavourable reports on public safety on the West Bank, including extortion practices by members of the Palestinian security system who operate like mafia leaders at night, or even the names of terrorist group members who are on the Palestinian Authority's payroll.
I would like to ask the Council and Commission whether these reports are true. Is it fiction? In short, what is the latest on the EU police mission in the Palestinian regions? This is essential, after all. If they are pursuing a viable Palestinian state, law and order must first be restored on the West Bank.
(IT) Mr President, ladies and gentlemen, I would argue that the Atlantic Alliance is an obsolete defence instrument and that in certain recent cases it has not in fact helped relations, for example, with Russia. I believe that we should maintain our relations with Russia and use them to pave the way for a privileged partnership.
I agree with Mrs Ferrero-Waldner's statement that common security policies should not overlook the fact that in recent times, NATO has not proved to be the most useful instrument of dissuasion or peacemaking.
I believe that Europe now has the maturity and political need to outline its own independent security strategy. This does not mean adopting an opposite position. We can be alongside - as other Members have argued - without continuing to be subject to what are often non-European interests. For this reason, I cannot support the reports put forward.
High Representative for the Common Foreign and Security Policy. - (ES) Mr President, as quickly as possible and given that the contributions of the various speakers have, in general terms, been along the same lines, allow me to mention to the House three or four issues that come to mind having heard the speeches.
To begin with, resources and means. The rapporteurs of the various reports have said that it is true that we have problems with resources and with means, and that better utilisation of national resources could be a good route for us to take. However, I would say that we also have available to us some means of which we are not making the best possible use, and I would like to highlight this for you.
I believe that it was a good idea to create the European Defence Agency by agreement of the European Council, without the need to apply or adopt the Treaty of Lisbon. I believe that the Agency can carry out great work in coordinating national policies, to give greater added value to all policies that are put in place.
Someone spoke about helicopters. Helicopters are needed for all kinds of missions: civilian missions, military missions, all sorts of missions; for transport. The helicopter has today become an essential crisis management tool.
Better coordination of what we have, both in terms of hardware and in terms of making better use of software for helicopters, would allow us to make better use of them and would, in fact, give us more than we have in day-to-day use.
I would also like to say that in recent weeks, our strategic relationships with the United States and with the Russian Federation have taken great steps forward.
Mrs Beer spoke about the Munich Security Conference; it was, I believe, an important event, at which progress was made in unscheduled talks because it was not a political forum for decision making, but an extremely important forum for reflection. I believe that the issue which will be under discussion in the coming years and months will be our relationships both with the United States, from the point-of-view of strategy in the coming years, and with Russia. That was the case in Munich, as well as later on when Mrs Ferrero-Waldner and I were in Moscow, discussing the fundamental theme of new ideas on European security with the leaders of the Russian Federation.
Europe does not want to be a military power. I believe that Europe - the European Union - is a civilian power with military means, which is very different from a military power, and I believe that this should continue to be the case. This work and all the documents that we produce, and which both Parliament and the Commission - or I myself - produce, are working towards that goal.
A few words about the police in the Palestinian territories, which is a subject we looked at in the previous session. EUPOL is one of the most important assets we have as regards credibility and work in the field of security with the Palestinians and in the occupied territories, and it will continue to be an important asset of the European Union, winning recognition from all: from the Palestinians, the Israelis and the surrounding countries. Therefore, be sure that we will do whatever we can to continue working towards that goal.
(DE) Mr President, Commissioner, Mr Solana, I should like to thank the three rapporteurs, and wish to comment on just a few part aspects. I should like to say in particular, however, that 60 years of NATO have meant 60 years of peace and freedom for my generation: this should be noted.
If we now succeed in strengthening EU foreign, security and defence policy at a time when multilateralism is increasing again - as the High Representative, Mr Solana, has just said - that is, if we manage to incorporate our vision of preventive measures and soft power into a common transatlantic strategy to a greater extent at this time of multilateralism, we shall have a good future ahead.
At the same time, France's return to military integration strengthens Europe's position. The Munich Security Conference was telling: following explanations by Prime Minister Tusk, Chancellor Merkel and President Sarkozy - in the presence of Joe Biden, Vice-President of the United States - a European corps within NATO went practically unchallenged. In my eyes, at least, it was a sensational discovery that there were no protests from the Americans. In transatlantic relations, we can step up the development of common positions in the military field, too, so that these can then be portrayed credibly within the framework of NATO. For this reason, we should use our vision of military capabilities with an emphasis on soft power and prevention to tackle a new agenda, one that had already existed, but which became clear in Munich, for President Obama's policies make it possible for us to enter a new era of disarmament negotiations. We Europeans can play a role in this with START, with the NPT, which needs to be renegotiated, and particularly with the CFE Treaty, which is of particular importance in Europe as we also have certain problems with Russia.
If all of this is incorporated, including the missile shield, it will give us new - better - opportunities to conduct common transatlantic policy, with the United States as our ally and Russia as our strategic partner: a policy towards Europe's interest in peace. We can take this opportunity only if we ourselves become stronger and more influential, and therefore this policy goes in the right direction.
Mr President, the report on NATO's role in the EU's security architecture reflected different approaches in the European Parliament between, on the one hand, opinions which continue to look at NATO as the organisation offering the strongest security guarantee to its members, and opinions which, on the contrary, see less and less need for NATO in a world in which apparently there are no major threats - at least not comparable to the former Soviet one.
However, until now, there was no member in both organisations willing to give up the NATO security guarantee, even if the EU is putting weight behind its defence and security effort and has introduced its equivalent of Article 5 of the Washington Treaty: the solidarity clause in the Lisbon Treaty.
To my mind, the relationship between NATO and the EU - the most important component of the larger transatlantic relationship - should be one that is naturally complementary and mutually advantageous to two partners who are compelled to work together in responding to today's multiplying and increasingly complex challenges. To that effect, existing mechanisms - see the Berlin Plus agreements - could be improved; new ones - see the proposal for an EU operational headquarters - should be contemplated; obstacles - see the negative impact of the Cyprus problem - should be overcome; and, most important, mutual perceptions should be definitely improved. Thus, on the one hand, one should stop considering NATO as an adversary and, on the other, the EU as an appendix to NATO.
As mentioned, the truth is that in practice, the two partners could very well cooperate with each other, mutually complementing one another. For that, the report has been amended and hopefully the end result has become acceptable to many of us.
Mr President, several speakers are putting a brave face on things this afternoon. The fact is that not all of the ESDP missions are proving to be a success: several failed to have clarity of purpose, several are poorly funded and it is possible that we could still fail in the Afghan campaign. So it is a good thing that Parliament is putting forward a strong contribution to defining common security, and we need now to establish far clearer criteria for the ESDP missions.
On the question of the integration of our forces, progress is feeble, and I cannot think that colliding French and British submarines is quite what we had expected!
(PL) Mr President, when there are too many Presidents, there are, in fact, none at all. When we are talking about the question of security, we should speak very clearly and precisely about something which is a most urgent and significant matter. What happened last year in Caucasia, in the closest proximity to the European Union, shows that we must certainly place importance on eastern policy, and treat it as a specific investment in the security of Europe and the EU. This is also why partnership with countries to the east of the EU is, I think, absolutely fundamental, and while I am pleased that this partnership exists, I am also concerned, because the budget allocated to Eastern Partnership has been reduced almost three-fold. I think this is an absolutely fundamental question and I believe that it will be a specific banner of the European Union, not only for its nearest neighbours, but also for countries that lie a long way beyond Belarus, Ukraine or Georgia.
(FI) Mr President, ladies and gentlemen, my thanks go to the three rapporteurs. Unfortunately, however, I have to say that I do not share the uncritical view of NATO that Mr Vatanen's report, in particular, represents.
Of course, NATO is not the same as it was during the Cold War, and neither is Europe, and cooperation between NATO and the EU is an excellent thing. I do not, however, share the view that it would be a problem if not all of the Member States of the EU were members of NATO.
We must recognise the fact that some have been able to make a worthwhile contribution to peacebuilding precisely because they have remained outside military alliances, as is the case with my country, Finland. Since Finland does not belong to any military alliances, hardly anywhere is it perceived as hostile or a spokesman for the enemy. This has helped many Finns to act as peacebuilders. Examples are our former Prime Minister Holker in Northern Ireland, our former President Ahtisaari in Namibia, Indonesia, Aceh and Kosovo, and our former minister, Mr Haavisto, in Sudan.
Although the majority of EU nationals live in member countries of NATO, we nevertheless also have to recognise that the existence of non-aligned countries is a valuable resource for peacebuilding. It cannot be dismissed in the name of some aim to harmonise military policy within the EU.
(CS) I originally wanted to talk about the dangers of the militarisation of space because I feel, as a former astronaut, that I have a particular understanding of this. However, the documents presented highlight, among other things, the need to utilise security policy for the benefit of EU citizens. At the same time we are completely ignoring, for example, their opinion on the planned construction of new foreign bases on EU territory. Specifically, in Poland and the Czech Republic, preparations are continuing for the installation of components of the American missile defence system. And particularly in my own country, the Czech Republic, the views and interests of the public are being completely ignored. Not a single official voice has been heard from the EU in support of the interests of citizens, for whom the EU perhaps does not exist in this respect. At the same time, two thirds of people in the Czech Republic consistently reject the foreign base, in spite of an information and promotional campaign that has been going on for more than two years. In my view, there is something wrong with the EU when the interests of the people are not reflected in our documents and when people's views can be ignored in the interests of democracy. It is no wonder then that people turn away from EU politics, regarding it as something that does not belong to them or when they flatly reject it.
Mr President, the citizens of Europe need a strong Union with a competitive foreign, security and defence policy. This will not happen if our Union keeps idle in one place. China and India are growing, not only in economic power, but also in military might.
Europe's competitive advantage should be based on knowledge and innovation. This should be nurtured and supported by all of us. In an effective security strategy, our European forces should have access to equipment and resources of the highest quality. While the United States spends trillions of dollars on security, we in Europe are slow or idle in developing our own strategy. In a time of crisis, we are closing firearms factories, like the factory in Radom, Poland. We should instead be investing in advanced technologies, such as the recoilless technologies being developed in Poland as we speak. Innovation creates new business and jobs. We cannot build European capabilities by shutting down our own factories.
(IT) Mr President, ladies and gentlemen, in principle I am certainly in favour of the idea of a European army, but we must define what kind of army it would be and with what limits.
Indeed, it is highly incongruous that we have two forces armed against each other - the Turkish army and the Greek army - that are part of the same alliance. I am sure that the Council has visited Northern Cyprus and has been able to appreciate the damage done by the Turkish soldiers and Turkish occupation to an island that is surely European.
It must also be said that the alliance with the United States is clearly an alliance that very often brings great problems. The US has dragged us into several wars, into several conflicts - I am thinking of Serbia, Iraq and Afghanistan - at the heart of which lay interests that were certainly not European.
Instead, we should ally ourselves with Russia and Belarus which are, in fact, historically, religiously, militarily and geopolitically European. This is the future of the European army: an army, therefore, certainly not at war with the United States, but keeping a respectful distance; an army without Turkey, because until we have evidence to the contrary, Turkey is part of Asia, and in the Mediterranean is unfortunately in conflict with a European country; and an army allied with and closely linked to Russia and Belarus.
Mr President, you will not be surprised if I express concern about the thrust of the reports relating to ESDP, in particular Mr von Wogau's report, which is full of false assumptions concerning the nature of the European Union and the ambition to create a European army under EU control. It sees, and I quote this expression, 'Synchronised Armed Forces Europe' as a step on the way to 'an integrated European Armed Force'. Surely, in other words, a European army. As we all know, ESDP produces no military added value. It is a political tool in the advancement of an integrated Europe. It should be seen for what it is.
For a long time, I have argued that the European Union could play a useful role in providing civil instruments for crisis management and post-conflict reconstruction. This would actually be helpful. By the way, no military officers that I know imagine that conflicts such as Afghanistan can be tackled by military means alone. There is nothing new in what is now fashionably called 'the comprehensive approach'. We used to call it 'hearts and minds'. So it is quite wrong - a deceit in fact - for the EU to try and justify its involvement in military matters by claiming the comprehensive approach somehow rather for itself - some sort of EU-unique selling point. For the EU, the honest and sensible approach would be to drop the defence ambition from ESDP and to concentrate on its civil contribution. Then, perhaps, Europe and her allies would be able to focus on their military contributions to NATO, revitalising the transatlantic alliance for the difficult years ahead, without being distracted by the EU's duplicative agenda.
The immediate problem is that the EU's ambitions are now beginning to contaminate NATO, and I am seriously concerned that this will affect the way the 60th anniversary goes. Meanwhile, back in the UK, we have government ministers in a state of denial that any of this is happening.
(ES) Commissioner, Mr Solana, ladies and gentlemen, I would firstly like to thank the three rapporteurs for their work. As a shadow rapporteur for the report on the Common Foreign and Security Policy (CFSP), I will refer specifically to that document, beginning by congratulating Mr Saryusz-Wolski on the results of his work and his collaboration with other groups in order to obtain a consensual result.
In the same way as Parliament has demanded many times that the European Union be provided with the tools necessary to give it a single voice in the world, this House itself is also able to present a united front when evaluating and giving impetus to the great priorities of common foreign and security policy.
The efforts of our group - the Socialist Group in the European Parliament - have been towards twin goals. First, introducing or reinforcing the big issues that we believe to be instrumental across all areas of foreign policy, such as the fight against climate change, the promotion of peace across the globe, or a commitment to human development. Second, proposing ways to restore the balance between the geographical priorities of the CFSP as they appeared originally in the text, if they did appear, or introducing them as a new element if they were absent.
That is why we have championed, for example, greater clarification of the actions between the institutional and cooperative frameworks involved in the recently defined Eastern Dimension. We have argued for greater diversification of and greater emphasis to be placed on relationships with Africa, a continent that we often only remember when particularly violent wars break out, and much of the time not even then.
As regards Latin America, we wanted the current negotiation processes for association agreements - the first bi-regional talks that the European Union will conclude in its history - to be given consideration.
Concerning the Mediterranean, we have objected to a reductionist approximation that only talks about security. Instead, we want to include the rich political, economic and socio-cultural heritage contained in the Barcelona Process.
As far as amendments for plenary are concerned, our group has not presented any because we believe that in that way, the balance achieved by the compromises is somehow strengthened. We will therefore oppose the majority of amendments, so as not to damage the compromise reached in the Committee on Foreign Affairs.
(PL) Mr President, as Tony Blair once said, although the European Union should not be a superstate, it should be a superpower. We might add: not only an economic superpower, for it already is that, but an important player on the world stage, because this is required by the interests, including the economic interests, of all the Member States.
Henry Kissinger is said to have once asked for the telephone number to call to find out what the position of the European Union was in important matters of international policy. Today that is the number of the High Representative. The problem is, however, that when the telephone rings, Mr Solana has to know what to say. It is, therefore, essential to build a common foreign policy, to include a security and energy policy, and therefore also a common policy towards Russia.
I would like to return to the constantly repeated proposal concerning the necessity for all the countries of the European Union to speak with one voice when engaging in dialogue with Russia. For this to happen, a precisely defined policy towards Russia should be developed as quickly as possible, a policy maintained in common and founded on solidarity. This will create a clear framework not only for talks between the EU and Russia, but also for bipartite talks with individual Member States. In developing this policy, a very important role should be granted to the European Parliament, in view of the mandate it has obtained in democratic elections, and of which it may be proud.
(EL) The report on the role of ΝΑΤΟ in the European Union has been used as an excuse to slip in the question of Cyprus's joining the Partnership for Peace and ΝΑΤΟ. Respect is needed for the position of the Republic of Cyprus. Intervention in the internal affairs of a sovereign Member State to obtain an integration which is not dictated by any treaty is not legitimate.
At a time when the Republic of Cyprus is in the middle of negotiations to resolve the Cyprus question, fronts are being opened which have a very adverse effect on the process. The full demilitarisation of a homeland occupied by Turkey and the safeguarding of the sustainability of a future solution must be everyone's sole objective. Moreover, this is the position taken by the European Parliament in other reports.
We call on you to support Amendments 22, 23 and 24 and to vote against those points which constitute intervention in the internal affairs of a sovereign state. We call on you to confirm that the principle of respect for the sovereign rights of the Member States is inviolate, independent of your overall opinion on the Partnership or on ΝΑΤΟ. Our choice is demilitarisation and adherence to the principles of international law.
(EL) Mr President, under international law 'I have a state' means I control certain territories over which I instate a government which exercises a defence and foreign policy. I ask you now about the 'state of Europe' which various people are preaching about and I wonder, where are its borders, what are these certain territories and where is its defence when its defence is in the hands of a large - unfortunately American - army and where is its foreign policy when we have a Middle East in flames, a terrorist greenhouse exporting terrorism, the refugees and victims of which are not on their way to Alabama or Arizona or Kentucky but, unfortunately, are coming to Greece, to Cyprus, to Germany and to Spain?
That is why I have to say that I have started to doubt the possibility of supporting the idea to come out of these proposals by the gentlemen who have tabled their reports before us and am thinking of voting against them tomorrow.
Madam President, those who pretend that an EU superstate is not being built before our eyes have a lot of explaining to do in terms of the contents of these empire building reports.
Affirmations that a common defence policy - now taken as a given - and what is called the EU's strategic autonomy, require an integrated European armed force, and demands for an autonomous and permanent EU operational headquarters - along with demands for equivalence with NATO - leave no room for doubt but that, under our common foreign and security policy, those pushing the European project demand not just political power but also military power, all of which must come from diminishing the powers, the rights and the independence of the Member States. Such super-statehood and a centralised army for Europe I repudiate, as I do the Lisbon Treaty, which would make it all possible.
Madam President, the message of our rapporteurs today could be that a vibrant Euro-Atlantic partnership is the best guarantee for European security and stability.
Indeed, I support adopting a new transatlantic agenda and bringing about a new set of Euro-Atlantic institutions, resulting finally in a comprehensive transatlantic common market.
Ari Vatanen has urged the involvement of all EU and NATO members in closer cooperation, regardless of which organisation they belong to. I think that is a very practical idea, as is his idea of a permanent EU operational headquarters complementing - and, of course, not competing with - NATO's command structures.
Another very important point is that we draw on the same pool of national resources. Jacek Saryusz-Wolski has said that the CFSP is seriously underfinanced, so it is crucial to avoid duplication and to increase efficiency. The question for the Member States is: What are they offering Mr Solana to carry out our common defence policies?
Thirdly, it is time to address new challenges to our security. In fact, future conflicts will be fought and perhaps decided in cyberspace, where every state has to react and defend itself, sometimes in a timeframe that does not exceed a second. The European Parliament, too, needs to take the initiative to contribute to this dramatic challenge of the new century, a challenge that is based on the democratisation of modern technology.
(DE) Madam President, the nationalists, the narrow-minded Members of this House, no doubt really believe that the risks and problems of this world can be dealt with by nations alone on an individual basis.
Mr Allister is a typical example. Does he really believe that terrorism in the world can be combated by counting on his country's national defence alone? Does he really believe that the problems of energy security can be solved if everyone tackles them on their own? That approach is antiquated. Of course, the Treaty of Lisbon, so frequently criticised, would bring the great benefit of enabling us to work together a bit more, for example, in the matter of energy policy and of the Common Foreign and Security Policy, to address effectively the dangers and risks of this world.
The new United States Government under President Obama is pleased that this common European policy exists, as it means that the United States has a partner in tackling a number of these problems. In addition - something made clear by the frequent presence of Russian representatives in this House - Russia, too, has now realised that the old approach of talking only to individual countries and then playing them off against each other simply no longer works. Russia has realised that it must talk to the European Union if common solutions are to be reached, for example, in the matter of energy security.
Indeed, this is also mentioned repeatedly in the report by Mr Saryusz-Wolski. How can we try to solve these problems together: that of energy security, for example? I am delighted that the High Representative and one of his staff are to further intensify their efforts on this in future, as this will enable us to demonstrate to our citizens how the Common Foreign and Security Policy takes into account their specific interests, and how we mean to prevent Europeans having to shiver again in future. That is what this is about, and that is why we favour a common foreign and security policy over nationalist foreign policy.
(FR) Madam President, I congratulate our three rapporteurs for this quite remarkable summary that they have given of the current state of our common foreign and security policy.
Mr Solano, you know better than anyone that Europe is expected to take its place on the world stage, as dictated by its economic and demographic power and its wealth of democratic and humanist values.
It has to be said that despite the will shown regularly by over two-thirds of our fellow European citizens, as you said, some progress has been made over ten years, I will grant you that, but it has to be said also that this Europe still does not exist.
If one were needed, Europe's reticence with regard to resolving the new tragedy in the Middle East would be a recent example of this. There was, and there still is, a need for the presence in Gaza of a Europe that plays an active role, helping the population to survive and rebuild the country, and helping in the fight against arms smuggling, which has allowed this territory to be transformed into a base for the launching of rockets of all sizes.
Despite the verbal outpourings in Sharm el-Sheikh and Jerusalem, nothing has yet been done in this respect. I would like to ask again a question already asked at the time of the Lebanese crisis: when can we expect, Mr Solano, the deployment of a European fleet in the Mediterranean like the one you have introduced to deal with piracy? We have the resources. Will we, one day, have the will?
(PL) Madam President, the European Union must act in the interests of the security of citizens of all Member States. Above all, it should accept part of the responsibility for the war on terrorism and should react sharply to any manifestations of terrorism.
The murder of a Polish engineer - being held hostage in Pakistan - by the local Taliban has had far-reaching repercussions recently. The so-called European diplomacy did not join the prior talks aimed at securing his release. This shocking incident, which is an element of the broader problem of security, should be the subject of a separate Parliamentary debate and should result in specific steps being taken, and I appeal for this. A priority at the moment is to achieve the return of the body of the murdered Pole and to help his family. These essential but short-term measures cannot, however, take the place of a comprehensive approach to terrorism and of increasing diplomatic pressure on countries such as Pakistan.
(PT) In international relations, Portugal abides by the principles of national independence, respect for human and peoples' rights, equality between states, the peaceful resolution of international conflicts, non-interference in the internal affairs of other states and cooperation with all other peoples to bring about the emancipation and progress of humankind.
Portugal advocates the abolition of imperialism, colonialism and any other forms of aggression, control and exploitation in relations between peoples, and also comprehensive, simultaneous and controlled disarmament, dissolution of political and military blocs and the establishment of a system of collective security aimed at creating an international order capable of ensuring peace and justice in relations between peoples.
I would point to the text of Article 7 of the Constitution of the Portuguese Republic to show how far away the European Union is from these principles. By assuming the role of the European pillar of NATO, in partnership with the US, and by increasingly promoting the militarisation of international relations, the arms race, interference and aggression aimed at ensuring that the major powers control and share the market and natural resources, it is acting in total contradiction to these principles.
Madam President, these are own-initiative reports and therefore they might be dismissed as so much hot air. But we know that such reports are sometimes used as a means of introducing the policy aspirations of the EU.
Mr von Wogau was once the Chair of the Committee on Economic and Monetary Affairs and was instrumental in bringing about the European single currency. He is now Chair of the Subcommittee on Security and Defence, and, when he writes a report saying that the European Union needed its own armed forces, then we can be confident that that is precisely what the European Union intends to bring about in due course.
These reports call for the EU to develop its own armed forces by means of common weapons procurement, a common communication system and an autonomous common command and control structure. Mr von Wogau advocates an EU standing army of 60 000 soldiers permanently available for deployment. The EU wants its own soldiers, guns, tanks, aeroplanes and bombs in order to 'fulfil its responsibilities in the world'.
What are those responsibilities exactly? To find out, you will have to wait to see if the Lisbon Treaty is fully ratified and brings about 'a common foreign and security policy, leading to a common defence'. No one can say that they were not warned of the EU's military aspirations.
(FR) Madam President, however much friendship we feel for the rapporteurs, Mr Vatanen and Mr von Wogau, we are unable to approve their reports.
Firstly, because NATO, the North Atlantic Treaty Organisation, was created in 1949 in response to the terrible threat posed by communism towards Western Europe. It played a useful, even essential role. Today, however, this dreadful communist system has collapsed and the Warsaw Pact has been dissolved.
NATO, however, is constantly expanding. Its activities extend beyond its geographical framework. Afghanistan, as far as I am aware, does not have a North Atlantic coastline. Neither does Kosovo, where it contributed to the ethnic cleansing of the Serbs in an unjust war that solved nothing. NATO is thus violating the United Nations Charter.
Ladies and gentlemen, you are completely inconsistent. You wish to create a strong, independent Europe and you absorb European defence into a US-dominated command system. How can Russia and other nations fail to see in all that anything but an aggressive attitude?
NATO has subjugated us to the policy of the United States of America. We are their friends, but we do not wish to be their vassals and still less their lackeys. We have to put an end to this and get out of it. NATO has had its time.
(DE) Madam President, Commissioner, Mr Solana, as we all know, risk scenarios are constantly changing. The Treaty is also changing, and with it the opportunities for the European Security and Defence Policy. What will always be the same, however, is people's desire for security and stability, for a strong Union and for disarmament, particularly nuclear disarmament.
With the three reports under discussion today, the European Parliament is giving a very strong indication of how it means to achieve these objectives and guarantee security. Firstly, there is the report on the Common Foreign and Security Policy, which focuses on security in the Balkans, stability in Africa and peace in the Palestinian territories. Secondly, there is the report on cooperation with NATO, with its clear emphasis on closer cooperation between the EU and NATO and on better coordination. At the heart of the third report is the further development of the European Security and Defence Policy, with the aim of achieving greater efficiency and better coordination in connection with defence expenditure, and of achieving strategic autonomy for the whole Union and thus, also easing the burden on our Member States.
If we have all these objectives in mind, we must support the calls of these reports: for shared research and development, for the development of common standards and for common procurement systems, for example - all with the objective of interoperability. This will also mean optimum cooperation between the military in the Member States, cooperation between the police and the military, and also the creation of permanent military structures and the establishment of an Operational Headquarters and/or a Council of Ministers for Defence.
I am convinced that this gives us a crucial opportunity to make our Union into a political union and to develop a security union that gives the public what it expects of the Union: lasting security, stability and peace.
Ladies and gentlemen, up to now the speakers have kept to their speaking times. We really are pushed for time. I would therefore ask you to please keep to your speaking times.
Madam President, the CFSP has become almost everything, so you can say almost everything in a debate like this. In the past, we discussed only security issues and now we even discuss climate change, energy, etc. Therefore, I have to be selective and say something about EU-US relations and about the disarmament agenda, which I think we can move forward this year.
The new administration has made a very positive start, also symbolically by the announcement to close down Guantánamo. I think we should work on this issue and try to work together to solve some of the problems with which the Americans are confronted.
The second basic debate this year will be about economic security: are the United States and Europe able together to do things about the crisis or will they try to do it on their own, which will mean a rapid development of protectionist measures?
Afghanistan is also an important issue. Will we be able to match the increased efforts of the Americans or not, and under what conditions? There, the positive sign is that the Americans have said that they are aware that there should be a political solution as this cannot be solved in a military way. This brings the European Union in immediately.
Then on the disarmament agenda: last December, Mr Solana, you gave a very good speech here in Parliament on your ideas and those of the Council and the Union on promoting an agenda that is positive, by starting to support the Americans and the Russians to renegotiate the START Treaty and to work with the Americans on the ratification of the Comprehensive Nuclear-Test-Ban Treaty. We will also be in favour of the removal of the remaining technical nuclear weapons in Europe and it would be helpful in supporting ideas to bring the fuel cycle under international control in order to make sure that countries that want to develop nuclear energy have peaceful access but will not be able to abuse that militarily.
We would like the European Union to support this kind of agenda, knowing that President Obama has ambitions. In his inaugural speech, when he talked about foreign affairs, he first mentioned Iraq and Afghanistan, but then he mentioned his ambitions to do something about nuclear disarmament.
(FI) Madam President, I will speak about Mr Vatanen's report and I would first of all like to thank him for the open way in which he prepared it.
I think, however, Parliament is sending a dangerous signal if it insists on strengthening its military organisation and highlights the importance of a military power reliant on NATO in the way proposed in the report. Cooperation and partnership, democracy and human rights as a guarantee of peace and stability is a viable European model which should be used in all the world's crisis hotspots. Furthermore, we are facing a deepening economic crisis, environmental problems and the challenges brought by climate change, none of which can be resolved by military force.
In my opinion, it would be more important to stress the importance of the EU's Common Foreign and Security Policy and to concentrate on the prevention of conflicts and eliminating the causes of crises: the elimination of poverty, for example, and the promotion of democracy, human rights and civil society.
Finally, I would like to remind everyone that in the Union there are Member States that are not in NATO and which have their own reasons for that. These countries must be allowed to decide themselves on their security policy solutions, without any pressure from outside. For example, Finland has dealt well with its own defence issues and has been involved in peacekeeping operations in various parts of the world for decades. There have been a lot of amendments to the report that improve it, but they do not alter its basic tone.
(IT) Madam President, ladies and gentlemen, does Europe have its own geopolitics? It does not appear that way to me! If Karl Haushofer were alive, he would teach this somewhat spineless Europe that it needs a maritime strategy in the Atlantic, Pacific and Indian oceans and with the countries of the north, where the Arctic Ocean holds immense and extremely valuable energy resources. It is the superpowers of the United States and Russia who are active in these areas, not Europe!
The fight against terrorism also means fighting against those who circulate instruments of terrorism; people who can be used by terrorists. As we speak, Lampedusa is in flames because someone has set fire to the detention centres for illegal immigrants. Europe should concern itself with supporting the Italian Government, which is trying to prevent the invasion of illegal immigrants who can be used by the mafia and by terrorists. However, I can see no evidence of the firm, practical approach needed. Europe must defend itself from this threat, not with words but with action, as Mr Maroni and the Italian Government are doing.
(LV) Madam President, Mrs Ferrero-Waldner, Mr Solana, all three of the reports by our fellow Members are very professional, balanced and, most importantly, have been prepared at the right time. Without going into the great number of precise facts, assessments and proposals that are set out in the reports, I would like to stress two points. Firstly, it is important to review Europe's security strategy every five years, since we can see that in recent years, such security issues as energy security, cyber security and climate security have become very topical, and also the possible conflict zones have moved from one region to another. Secondly, the European Union must significantly step up its conflict prevention efforts. I think that this would also have been possible in the South Caucasus but, in my view, the European Union's position prior to the armed conflict was too restrained. The European Union has a right and a duty to carry out preventive activities and intermediary missions, since the European Union is a project to create peace, a task it has been carrying out for the past 50 years. In order to be able to react to challenges and to take preventive measures, we need, first of all, the political will and, secondly, to create and improve a common foreign and security policy together with European security and defence policy institutional instruments. One of these instruments is the Eastern Partnership mentioned in the report by Mr Saryusz-Wolski, including the creation of the EURONEST joint parliamentary assembly. That could enhance understanding and also the development of democracy beyond our eastern borders. Finally, I would like to express my satisfaction with the inclusion of paragraph 33 in the report by Mr von Wogau, since in my country, events in the Caucasus and growing nationalism in our neighbour state are giving rise to grave concerns. As a wise old saying of my people has it: 'always hope for the best, but prepare for the worst, and God helps those who help themselves!' Thank you.
(PT) I should like to thank the rapporteurs, Ari Vatanen and Karl von Wogau, for their work and efforts to achieve a consensus, particularly on the difficult issue of the nuclear policies, which must be urgently revised by the European Union and NATO at a time when President Obama is reviving the objective of freeing the world from nuclear weapons and when two European nuclear submarines almost caused a disaster.
The Vatanen and von Wogau reports highlight the need for a politically, strategically and operationally independent European Union, through an ambitious European Security and Defence Policy (ESDP). We need institutional, financial and operational instruments to achieve these objectives. We therefore need close cooperation between NATO and the EU, based on respect for the political independence of each of these organisations, which are complementary. We therefore call for the setting-up of a permanent EU Operational Headquarters in Brussels, with the capacity to independently plan and conduct ESDP military operations. We therefore call on the Member States of the EU to increase efforts to spend their national defence budgets more wisely, more efficiently, and in a more European manner, which they cannot properly do separately.
The message from this Parliament is unequivocal and serves as a warning. Without a Europe of defence, defence in Europe will be threatened. Our defence industries may be threatened. The capacities that Europe needs in order to fulfil its responsibility of protecting civilian populations and preventing massacres and genocides may be threatened. Europe's role as a global player in crisis management may be threatened. The extension of European political integration to security and defence, as provided for in the Treaty of Lisbon, is urgent and needs to be speeded up. This is not only in the interests of the European Union, but also in the interest of NATO, as both organisations will reap the rewards of a Europe that is better equipped to tackle the increasing challenges to the security of Europeans and to global security.
(PL) Madam President, NATO has proved useful as an international security organisation during a time of relative peace in Europe. Of course, the sense of security which it gives us is significantly limited by the pace of decision making in the bodies which command the Alliance and also by the decisions themselves. In spite of this, NATO has a stabilising effect on world security. Attempts at 'softening' NATO - weakening its position by enlarging the military structures of the European Union - are a mistake. The European Union today has a problem reaching agreement on difficult political decisions, let alone military ones.
The EU should concentrate on strengthening internal security and increasing the defensive capabilities of its members, especially Member States which share a border with countries where extreme nationalist ideologies are popular, and also Member States which have attracted the interest of terrorist groups. The EU should not become too involved in measures which are aimed at the creation of large expeditionary forces intended for operations outside Europe.
(SL) Mr Solana, High Representative for the Common Foreign and Security Policy, has rightly reminded us of where we were at in 1990. It would be even more interesting to ask ourselves what kind of a common policy we had at the beginning of the 1990s.
At the time, the European Community was powerless. We subsequently saw wishes being replaced by visions, strategies, political will and capabilities, which also prompted us into action, not just on a European level, but also on a global level. During those years, particularly after the historic enlargement of 2004, the context and the ambitions of the Common Foreign and Security Policy (CFSP) changed greatly.
Ten years ago, we were still largely immersed in our own concerns. Today, however, we can look back at the successes which we have achieved and it is impossible to envisage a CFSP or a European Security and Defence Policy (ESDP) without a global dimension. With this in mind, I am not surprised that all three of the reports and many of our fellow members have called our attention to the new situation, the need for strategy amendments, greater unity and greater interinstitutional cooperation.
All this has been backed up by concrete proposals for the improvement of our operational structures and our political decision-making process, which I heartily endorse. I agree that we have reached a new stage as regards our common policy and would like to point out two issues in this regard.
Firstly, we need to look in detail at how the financial, or economic, crisis might affect the context of our common policy. I firmly believe that we need to be very attentive to the possible political consequences of the crisis, in particular, those which may arise if we face an even deeper monetary crisis.
Secondly, over the course of a number of years, I have witnessed the surprising fact that many of our partners want the European Union to have a uniform foreign policy and defence identity which is better defined and more powerful. In other words, the European Union as a global player is the desired solution. In that spirit, it seems important to me that we should view our bilateral partnerships from a more global perspective than that which we have adopted to date and that we should also develop innovative approaches to multilateral partnerships, which not only take into account bilateral interests, but also serve to stabilise wider regions.
(EL) Madam President, the international system is in a transitional phase and there are huge challenges for all of us. We therefore need to reassess and improve relations between the European Union and ΝΑΤΟ in order to address common threats, such as terrorism, the spread of weapons of mass destruction, the increase in international piracy and the new problems caused by climate change.
At the same time, however, I consider that this is the right time for us to confirm the role of the UN Security Council as the basic guarantor of international peace and security. There is now an urgent need to reform the organisation and we have undertaken to advance this reform, so that the UN can respond more effectively to its important task.
It is also important for us to stress that all states and international organisations, including ΝΑΤΟ, should refrain from the threat and use of any manner of violence, which is out of keeping with the aims and principles of the charter founding the UN. ΝΑΤΟ and the European Union have common interests and their relations should not be competitive. We need a more balanced partnership with better coordination of actions and stronger cooperation. However, each side should respect the independence of the other in terms of decision taking and ensure there is mutual understanding when military assessments differ.
Finally, I should like to emphasise the need for respect for the states' right of neutrality and, at this point, to ask for the call for the Republic of Cyprus to join the Partnership for Peace to be deleted. This decision is a sovereign right of every state and Cyprus is an independent and sovereign state able to decide its own future.
(CS) Let us celebrate the sixtieth anniversary of NATO. There will soon be some major US-EU-NATO summits. The return of France to the military structures of NATO, together with the energies devoted to European security and defence policies, provide an excellent opportunity for harmonising European security strategies and potential new strategies for NATO. Today's ratification of the Lisbon Treaty in the Czech Parliament marks a step change for European defence and security. Let us construct a joint European leadership. Let us rationalise the European defence market. Let us put resources into science and research, into the European Defence Agency, let us create a law for the European soldier, let us prevent duplicities and let us literally bypass the Turkish syndrome. Let us seize the chance offered by the new American administration for genuine cooperation in Afghanistan and for missile defences in Europe. We have before us an enormous opportunity for European security and defence policy to become the motor of further integration and security in Europe. Let us not waste it.
(CS) I would like to say a few words on EU-Russia relations. In my opinion, the creation of a joint foreign and security policy cannot be achieved in the absence of dialogue with Russia. The European security agency, which brings together the US, NATO, the OSCE and international disarmament agreements, should include dialogue with Russia as well.
I would therefore like to call on both the Council and the Commission to adopt an open and constructive position towards possible negotiations between the EU, the US and Russia on the renewal of transatlantic dialogue on security matters based on the Helsinki process.
It is my view that these negotiations should also include discussions on the topic of missile defence. The EU should play a much greater role in this issue than it has done to date. In my opinion, the agreement must not be left to the US and Russia alone. The European public expects this from us.
(PL) Madam President, Parliament is in agreement over common foreign and security policy for the European Union. Consensus exists about this among the main political forces. The problem, the real political problem, is how to achieve the essential aim.
Firstly, ratification of the Treaty of Lisbon is needed as quickly as possible. Those political leaders who are delaying the ratification process of the treaty are weakening the development of the common European Union foreign and security policy. It is difficult to talk seriously about common European Union security policy without the Lisbon Treaty.
Secondly, I would like to emphasise the question of human rights in the development of EU external policy. The policy should support international law - international humanitarian law, liberal democracy and the rule of law.
Thirdly, the policy requires the serious development of a European defence policy, the development of European Union military structures and the development of the European defence industry.
Madam President, I want to make two points. Firstly, on values. The European Union is a Union of values. These values are criteria for accession. They guide us in our behaviour. They are a means to build interoperability with our external partners. However, we should not make the scope of our external policy from exporting our values. On the contrary, we have to learn to operate in a diversified world and even to respect the other's right to be wrong.
Secondly, on institutions. The international institutions and international law of today were shaped and created in a completely different world. Each day, we realise that they are not adapted to the new challenges, new opportunities and new threats of today's world. I believe, therefore, that the European Union should support the idea of a new conference on security and cooperation in Europe in a larger Europe - from Vancouver to Shanghai, not only to Vladivostok - in order to create a new space of security, of freedom and of cooperation. I think that this should be one of our top priorities, and we should not be afraid that others perhaps have other ideas on that.
(ES) Madam President, first of all I wish to express my general support for the three reports that we are debating.
Second, I would like to congratulate Mrs FerreroWaldner, above all, on what she has said about the close cooperation and collaboration between her team and that of Mr Solana. Third, I wish to congratulate Mr Solana because, without his character and creativity, the Common Foreign and Security Policy probably would not be what it is today: the legal and documentary basis, even with the advance of the 2003 strategy paper, would not have been enough to make so much progress on this Common Foreign and Security Policy in the last few years. Fourth, I would like to say that the Treaty of Lisbon - about which, as has been said today, there is good news that it may be ratified soon - will doubtless be a much greater and much better tool in his hands and in those of the European Union to turn the Union into what it should be: a global actor, in the full sense of the word.
I close with the idea that he himself expressed: Europe must be a civilian actor and power with military means, and not a military power.
Madam President, having returned at the weekend from a visit to Gaza, I am going to spend my 60 seconds talking about what I believe to be a serious problem there. Our principle of human security is one which obliges us to respond to the humanitarian crisis, but it also obliges us to respond and tell Israel that enough is enough and that no more can Europe turn a blind eye to the abuse of the Palestinian right to self-determination.
The most significant abuse of that right is the relentless and deliberate colonisation of the West Bank and East Jerusalem by Israel. There are now 500 000 settlers squatting on territory which is supposed to comprise the main territory of the proposed independent Palestinian state. It is increasingly difficult to believe that Israel really favours an independent Palestinian state, while proceeding to annex more and more Palestinian territory - and does so up to the present date.
Declarations that Europe and the USA are committed to a two-state solution, which includes a sovereign and viable Palestinian state, are not really worth the paper they are written on unless we say 'stop' to Israel in relation to settlements. They must be frozen now and eventually dismantled, otherwise there will never be a sustainable peace in the Middle East, Mr Solana.
(RO) I wish to express my appreciation to the three rapporteurs. NATO's role in Europe's security architecture has proved to be essential, not only up until now, but also offers real prospects for the rest of the 21st century. I feel that the European Union and NATO must cooperate with each other, avoiding any potential rivalry.
Powerful, productive transatlantic relations can provide the best guarantee for peace, security and stability in Europe, along with respect for the principles of democracy, human rights, the rule of law and good governance. We are at an historic juncture when transatlantic cooperation has become vital with a view to jointly drawing up a new security strategy for the European Union and the new strategic concept for NATO.
At the NATO summit held in Bucharest in April 2008, the allies welcomed the political role which the European Union can have if it develops an action capability in the area of security and defence. The Partnership for Peace promoted by NATO and the Eastern Partnership project promoted by the European Union are of vital importance to the development of democracy and the rule of law, as well as for the transition to an efficient market economy in certain countries in the Black Sea region.
(ES) Mr Solana, I have been here since 3 p.m. just to speak to you about maritime piracy and to be able to congratulate you on launching the European naval operation against maritime piracy in the waters of the Indian Ocean. You know that the government of my country is fully involved in this mission. I wish to remind you that in April, the fishing season begins and that our fishers are concerned about how the forces in the Indian Ocean are currently distributed geographically. They would like some protection closer to the area where they will be fishing; that is, further south. I would like to hear something from you on this subject.
I would also like to tell you that I am interested in this operation enduring beyond the established timeframe. I believe it would be a shame if so much joint effort involving all three pillars at once were to finish abruptly at the end of one year, especially considering that the situation in Somalia and in the region does not seem likely to change or improve in the short or medium-term.
Madam President, NATO is the backbone of European defence, and we rely on NATO forces for the security of our Union. But NATO forces in Cyprus - Turkish NATO forces - are not a force of freedom, but one of occupation: occupation of EU territory. Not only did these Turkish forces cause death and destruction on the island when Turkey invaded in 1974, but they today continue to keep an EU Member State divided, causing fear and oppression among both Greek and Turkish Cypriots and obstructing the current negotiations between the two Community leaders on the island.
So, in discussing NATO's important role in European defence, it is fair to remember that the EU has not yet put the necessary pressure on Turkey to get its NATO invasion army out of Cyprus unconditionally and immediately. Do you not agree with me, Mr Solana? Perhaps he is not listening. Do you not agree that the Turkish army should leave Cyprus immediately, Mr Solana?
(FR) Madam President, I would like to quote the example of Georgia to show you how far we are from our stated ambition for the Common Foreign and Security Policy, despite the efforts of our High Representative and Commissioner Ferrero-Waldner.
Now, of course, Mr Solana, you are asking for more capabilities and more aid. For my part, I would ask you the following question: is the European Union currently able to meet its commitments, particularly in relation to the ceasefire agreement that we have proposed with Russia?
Obviously I understand Commissioner. We know to what extent the European Union has been present and how it intervened quickly, but today we must also be aware that the Georgians are confronted by the Russian army, based on the territory of Abkhazia and South Ossetia. I am certainly not questioning the remarkable work of the civilian observer mission on the ground. However, what can our observers do to defend civilians against the daily violence? Not much, apart from act as witnesses.
Moreover, the ambition of the CFSP, in this case in Georgia, will be judged against our courage finally to send peacekeeping forces to stabilise a region that we have included in our neighbourhood policy.
(RO) In the three reports which we have debated today, I have come across some relevant, useful points for defining the European Union's future policies as a global player.
I would like to make three observations. Firstly, I would like to stress the importance of the transatlantic aspect to the EU's foreign policy. We must capitalise on the current climate in relations with the US to open up a new chapter in this area to boost our power at a global level.
Secondly, the European Union's security dimension must be harmonised with NATO's to prevent any duplication of effort and shortage of resources.
Thirdly, I believe that the EU must use the European security and cooperation policy to strengthen stability in the Western Balkans, following the clarification of Kosovo's status. Kosovo is now in a phase of 'supervised independence', according to the EU's special representative, Peter Faith. Even though Mr Faith rejected during a recent hearing of the European Parliament the use of the term 'EU protectorate' for Kosovo, he acknowledged that the path to 'total independence' is long and difficult. 'It would be a miracle if we completed our mission in two years,' says Mr Faith.
However, I believe that we need to evaluate a clear timeframe for the EU's involvement in Kosovo. This is why I welcome the Commission's initiative to carry out a study on Kosovo, as long as it contributes to the success of the EULEX mission.
Member of the Commission. - Madam President, let me just make a few remarks, and one in particular: I think this debate has shown that there is a growing acceptance of the approach Europe follows in crisis management and conflict prevention. The Munich Conference on Security confirmed the comprehensive approach, because security and development go together - you cannot have one without the other. I believe this European approach is a core element of our strategy to promote peace and security in our neighbourhood, but also beyond.
It works, but it must be adequately resourced, so we have to work on building our capacities and capabilities in both the civilian and military fields, and we will try at least to play our part as much as we can.
But I would also like to answer your questions, in particular that of Mr Saryusz-Wolski, Chair of the Committee on Foreign Affairs, on the under funding of the CFSP budget. It is true that the budget has been reduced this year, but this should, we hope, not be an impediment to our political ambitions in civilian ESDP, provided that there are no new significant missions this year. It is important to remember that only certain costs are covered by the CFSP budget - equipment costs, contracted staff, special allowances, for instance, the EU special representatives - but Member States also pay for the cost of their seconded staff. The budget will increase - as you know, not this year but in 2013 - to EUR 400 million.
Concerning transfers between budget articles, which Mr Dombrovskis mentioned, the Commission includes information on transfers within the CFSP budget with its quarterly reports to the budgetary authority, and in recent years, all appropriations under the CFSP budget have been committed.
Let me comment on two specific issues: firstly, on human security. Human security is something which I am personally very fond of, because it must be promoted: freedom from want and freedom from fear as a good of foreign and security policy. This is also recognised in our 2008 report on European security strategy (ESS), that we both mentioned before. Furthermore, the ESS report recognises that without development and poverty eradication, there will be no sustainable peace. Therefore, this is very important, and the promotion of human rights is also a part of this equation.
Finally, let me say a word on early warning and conflict prevention, which Mr Pīks spoke about. I agree in general that as a European Union, we must work more on the early parts of the conflict cycle, which means early warning, conflict prevention and preventive diplomacy. From the Commission side, one initiative we are taking in this field is to strengthen links with NGOs as part of a peacebuilding partnership, and also improving our uses of open sources of information. However, we will try to reinforce the early prevention side in the future. We know this is a very important part.
High Representative for CFSP. - Madam President, I shall be very brief. I would like to thank those Members of Parliament who have intervened, and I have taken note of their remarks and their questions. I will certainly be in touch with you to respond to those who have to be responded to properly.
I would like to say that this is the second time that we have had a debate of this nature in the European Parliament, an almost three-hour discussion on European security. I think this is very important, and I hope very much that this idea will be maintained in the future. To the three rapporteurs, thank you very much for your work, and you can be sure that we will continue cooperating with you in the future.
rapporteur. - Madam President, this is a very broad and, for me, satisfactory, debate about successes, gaps and actions in progress. Roughly speaking, I would say that it is the syndrome of the half-empty/half-full glass, depending on who is looking at it.
Some questions were answered at least by the mainstream of those who spoke. Is there progress in this area? Yes. Is it enough? No. Is there more convergence between institutions like Parliament, Council, the Commission and Member States? Yes, there is more progress, although this broadband of foreign policy of the Union is not sufficiently big enough, and here I refer to your words, Commissioner Ferrero-Waldner, on money. If we had more money, or at least as much as the Commission proposed for broadband in rural areas - EUR 1.5 billion - perhaps Member States, without having to pay, would more willingly participate in CFSP actions. You know well that this House is appealing for the Union budget to pay for that.
Do the citizens value this foreign policy? The answer is, again, 'yes'. Do we make sufficient use of foreign policy to legitimise the Union? The answer is 'no'. Capabilities: in the broader sense of the term, everything that is crisis prevention management and rapid response, we have what we could get and - I could expect that Mr Solana will nod - more. I have already touched upon finance. In terms of legal and institutional instruments - Lisbon - everyone agrees that we need more and better equipped instruments under the Treaty rules.
This convergence is being worked out in a discreet manner, and I would like to pay tribute to the discreet action and diplomacy of the High Representative, not only outside, but also within. How does this like-mindedness come about? When you are able, Mr Solana, to speak on behalf of the whole Union, there has to be, beforehand, action to persuade everybody and to get everybody on board.
The question of values was raised. Do we agree on values? Yes, we do, but we have different practices and this axis of values vis-à-vis interest is also present, and the best example is how to deliver it in Central Asia: it was present in the debate on the Central Asia strategy.
To close, I would say that I was touched by what Mr Solana said - that, through foreign policy, the EU identifies itself. It gets more identity. What we are adding in our approach in Parliament is that it gives more legitimacy, which means it gives more power. For that reason it can be an integral part of European integration. The dominant debate has shown that there is hunger for more Europe in foreign policy and that more pooling of European political and material capital is needed.
We are allowing the rapporteurs a little more time, but now we are short of time and we cannot continue to do so.
Madam President, ladies and gentlemen, I should like to comment on a few points.
Firstly, I wish to explain why I did not include the principles of 'human security' and 'responsibility to protect' in my report. This has been very controversial. In my personal opinion, these concepts that we have developed, whilst very important, are not suitable for a security policy, as they can be misused to justify military intervention all around the world. This is a very real risk I can envisage. Therefore, I do support these two concepts, but not for the security policy.
It has also been said that I am in the process of creating a European army and am calling for this in my report. I would ask you to read the whole report through once again - you will most certainly not find the words 'European army' in it. What the report says is that taxpayers' money should be spent better in this field than has been the case up to now.
Then there is the European Security Strategy, which now has everyone's support. The work that needed to be done on this took several years and was very successful. In my opinion, the next step must be to produce a work on the implementation of the security policy, a white paper on the security policy. This is a job for the next parliamentary term.
Last but not least, I believe that the next talks we hold on this subject must deal with the issue of EUBAM Rafah: how to revive this mission and how it can possibly be extended.
rapporteur. - Madam President, I shall just repeat what President Wilson said in 1917 and what, for example, our honourable colleague Mr Swoboda said half an hour ago: the nation alone cannot solve problems. This House, and the EU, are testimony to that. We have to learn from our mistakes. In whatever walk of life, we must work together: there is no cherry-picking, there is no free riding in the real world. We cannot let the burden be borne by just some shoulders: we have to share it, because we are democratic nations. That is a noble cause.
Sometimes I have difficulty in understanding why, immediately the word 'NATO' is mentioned, people - perhaps because of their anti-American feelings, or because they have anti-military leanings - are against it. Yes, we are pacifists. Who is not a pacifist? Anybody of sound mind is a pacifist. Who wants suffering; who wants war? But we must have the means to prevent it. We must be proactive. Wars come and go if there is this kind of attitude, but we must build peace actively.
I really give credit to the majority of Members in this House who again proved tonight that constructive, responsible common sense will prevail; that this House is what it is meant to be: a House that looks forward, because, unless we work together, peace will become a casualty.
Let me make one last comment. Mr Platini - a maestro of football - is speaking in another hall at this very moment. I was in France when the massacre in Rwanda took place - and this is not directed against France, but is a comment on how the media report information - and the fact that Mr Zidane, the football star, had a wart on his knee literally drew more attention than the massacre in Rwanda. No, we cannot be silent: we must be proactive; otherwise we condone these kinds of events in the world.
The debate is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
How should Europe react to the fact that on its eastern borders, the Shanghai Cooperation Organisation, a regional organisation comprised of several emerging superpowers and states rich in energy resources, is getting stronger? Through Russia, the SCO borders the EU, and therefore the organisation inevitably deserves the EU's substantive attention. By assaying the members and observers of the SCO, we can safely conclude that these countries own a significant proportion of the world's oil and gas reserves.
In light of this, addressing the question of a new strategy on Russia and Central Asia is unavoidable, and it must also include a political risk assessment specific to each country.
Let me also point out that, as illustrated by the Russia-Ukraine gas dispute, the EU's current vulnerability and considerable energy dependency undermines the development of an authentic, efficient and consistent joint foreign and security policy.
In addition, countries react differently based on their historical experience and financial interest. More so than at any other time in the past, it is especially important today to take uniform political action and to harmonise discordant national interests and positions.
It is indispensable for the EU to improve the efficiency and consistency of its actions on the global scene. The ratification of the Lisbon Treaty and the foreign policy tools outlined therein may contribute greatly to this goal.
The increasing need for the EU to operate more efficiently and promptly, and events demanding intellectual answers with increasing urgency, call for a review of the organisational and decision-making mechanisms for governing our foreign policy, and for the provision of suitable structural answers.
in writing. - I congratulate Mr Vatanen on his report which I endorse. In particular, I support the idea of an EU Operational Military Headquarters being established. Of course, NATO should be, and is, our first port of call when security is threatened. Yet during the Bush-Gore debates just over a decade ago, George Bush said that had he been President he would not have intervened in Kosovo.
Now despite my antipathy to the Bush Administration's foreign policy, it seems to me that it is a perfectly reasonable position for Bush to take on the basis of US self-interest. Yet it is not a position that Europe could or should have followed. Apart from the strong moral argument that we had a responsibility to protect those facing the genocide of the Serbs, we also had the consequences of tens/hundreds of thousands of refugees. We, in our own and their interests, must have the capacity to engage without the Americans. To do this, it is a small price we pay to have a permanent EU Operational Military HQ ready for such a future eventuality.
Madam President, Finland does not need to be ashamed of its security policy solutions. Finland outside NATO is in good company with Sweden, Austria and Switzerland. It is easy to identify with them. Non-alignment with respect to NATO is the modern alternative for a mature state.
We have started to speak about a softer NATO, as the 'bellicose' President was exchanged for a 'peaceful' one in the United States of America. It is to be supposed that the ecstatic speeches about a soft NATO under Obama and Secretary of State Hillary Clinton will become a more common phenomenon. Let us allow some time to pass, however, and just see how NATO develops.
My own view is that NATO's fundamental nature has not changed at all, ever since the bipolar security system failed. On the other hand, the propaganda about a soft NATO has been a success.
Simply gazing in the direction of Russia (Russia, Russia, Russia) or waiting around for a new Winter War will lead nowhere. Neither is NATO the proper answer to the bigger problems facing Finland in the near future, which are mainly economic in nature.
The evaluation of the role of the NATO-EU alliance must start with the acknowledgement that the political landscape in both Europe and the US has fundamentally changed recently, with the European Union now having a legitimate role to play in global security.
This situation requires the alliance to become 'repoliticised' so that it becomes a forum for open dialogue discussing the major issues in which it is bound to get involved. An honest transatlantic dialogue about, for example, the necessary approach to tackling terrorism is an absolute must, precisely because the allies have different perspectives about the way in which they must respond when faced with this common challenge.
In the current situation where Member States are facing an ever-increasing variety of challenges to global security, ranging from interethnic conflicts in the immediate vicinity of allied territory to global terrorist networks and proliferation of weapons of mass destruction, they must attach particular importance to the process of reflection and dialogue on this issue and support the alliance reform processes. I am referring, in particular, to the security problems affecting the areas in the immediate vicinity where the alliance can play a key role in the creation of democratic defence and security institutions in the Balkans and extended region of the Black Sea.
We need a common, coherent and up-to-date European security policy which will help strengthen our European identity and allow the EU to speak with a single, credible voice in the international arena.
The current reality we are facing, fraught with major challenges such as the economic crisis, energy security, climate change and migration management, requires cooperation and responsibility from the Member States in order to protect their common interests and promote peace, security and respect for territorial integration.
The EU can only have an impact if it speaks with a single voice and has available and uses effectively the necessary instruments, helping to strengthen cooperation with neighbouring states.
We need to think strategically, become actively involved and act consistently at a global level. We also need regional security and close ties with the relevant regional players.
Strategic partnerships with neighbouring countries to the east of the EU are a necessity, and we must invest in relations with Russia, deploying a coherent strategy with common, mutually beneficial commitments.
We need to invest in neighbouring countries, especially those to the east of the EU, and offer them the necessary incentives to continue with their reforms and be able to strengthen the EU's presence in the area. We have new instruments available, such as the Eastern Partnership, which will help us establish a new consolidated approach at a higher level with our partners in the region.
International security is one of the greatest values for all the subjects of international relations. Nowadays, we are witnessing a redefinition of that concept and a shifting of the centre of gravity to non-military factors which threaten stability and international security. Examples of such threats are organised crime, Internet terrorism, piracy (we can see this off the coast of Somalia), climate changes and the dangers arising from the world economic crisis. The European Union, while directing its attention to building common military instruments, such as Eurocorps, the European Air Transport Fleet and the permanent EU Operations Headquarters, must not, however, forget about other threats which are no less important. More attention should be paid to building bodies and institutions which would allow us to overcome the financial situation caused by the world economic crisis, and to protect the natural environment and biological diversity. Internal threats, such as drugs, poverty in society, and Internet crime, must not be forgotten either.
All these elements are important factors which influence international security, the security of the European Union, and of every nation. Without a solution to these fundamental questions, creation of a stable European security strategy is not possible.
The common security policy is a topic which has been debated many times and about which a great deal has been written. The European Union is an increasingly important facilitator at regional and global level. It is precisely for this reason that I feel that the European Union must be visibly active within its borders and proactive in any area of the world.
After examining the three reports today: the 2007 Annual report on the main aspects and basic choices of the CFSP, the European Security Strategy and ESDP and the role of NATO in the security architecture of the EU, I believe that we can come to three conclusions:
1. The European Union must have a common security policy capable of supporting the democracies within its borders and the partnerships with the countries neighbouring it.
2. The European Union must project the image of being a unitary whole and needs a rapid-reaction force capable of intervening at any time to support peace, democracy and human rights.
3. The European Union must consolidate its position globally and continue to act as a facilitator for stability and balance between the major powers in the world.
in writing. - (ET) Mr President, I would like to thank my colleague, Mr Vatanen, for his good report on synergy between the EU and NATO. The all-round intensification of cooperation and partnership, the reasonable use of resources and the avoidance of duplication, an appeal to members of both to be more flexible, goal-oriented and pragmatic - this report contains everything that we in Europe, and also in the European Parliament, have always emphasised in our positions.
Among other important features of the report, I found the recommendation that the candidate countries of the European Union that are also member states of NATO should be granted some temporary status in the European Defence Agency (EDA). This would definitely be a solution for the Turkey issue from NATO's point of view.
The report on the ESDP and ESS by our colleague, Mr von Wogau, generally hits the mark. The ESS report, which was approved by the Council in December, answered most of the questions that had been raised. The new aspects presented in the report and the positions guiding EU security-related activities will help the EU to stand up for its security interests more effectively, as the von Wogau report recommends. The orientation of the report towards the EU seeking cooperation with other partners is to be commended.
Thank you!
I wish to express my support for Mr Saryusz-Wolski's report which rightly emphasises that the task of guaranteeing energy security for Europe's citizens must become a major priority in the EU's common foreign and security policy.
I would like to say loud and clear: the security of our energy supplies and, in particular, diversification of the gas supply sources, will remain just a beautiful dream unless we build the Nabucco pipeline.
The Nabucco project must be adopted as a strategic goal by the whole EU. It requires both a serious amount of financial investment and, in particular, an effective European foreign and security policy. An effective policy provides guarantees of regional stability in the area through which this gas pipeline is going to run. With this goal in mind, we must make every effort to provide our Common Foreign and Security Policy with the coherent and effective structure that it so desperately requires in order to achieve tangible results.
For instance, I think that the EU needs a Senior Official for foreign energy policy who will enjoy strong political support and have at his disposal the necessary instruments to take action.
I appreciate that the EU needs to allocate sufficient financial and human resources to its Common Foreign and Security Policy in order to achieve the concrete results which European citizens are expecting from us.
I fundamentally reject the report on European security strategy and a European security and defence policy in its current form. This report is a typical example of the militarisation of the EU and proof of the fact that in the security sphere of the EU, military resources and measures have to replace and even supplant necessary measures of a political nature. Many of the findings and recommendations contained in the report are in direct conflict with the fact that the EU is supposed to be developed as a project for peace. It is no wonder that EU citizens, whenever they get a chance to express their opinion, take a stand against the Lisbon Treaty for reasons that include the way it establishes the militaristic nature of the EU. There is a highly aberrant and dangerous position included in the report which, on the one hand, talks about the security interests of the EU while, on the other, criticising Russia for defending its own perfectly legitimate security interests in the Caucasus.
Ladies and gentlemen, the fact that we are discussing three reports relating to security and defence in this House is an expression of our great political responsibility to the citizens of Europe on the eve of the NATO summit. The established practice of adopting resolutions on the main aspects and decisions of the Council report on common foreign policy and security is an excellent opportunity to appeal to Member States to apply this practice at national level.
It is especially important to develop independent academic capacity for analysing and assessing European security and defence policy in tandem with national security policies. This will form the basis for a public debate on ESDP through a network of analysis centres based in the Member States.
It is not possible to work on an EU security and defence white paper if the Member States do not transpose the document into their national strategies. This includes strengthening national analytical capacity and the ability for computer-based learning and training to test and grasp new concepts in the area of civil-military cooperation.
We must encourage Member States to conduct a joint strategic review in the field of security to establish a sound basis for interaction between the EU and NATO in the process of developing a new strategic concept for NATO in the context of ESDP.